Citation Nr: 1024502	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  03-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as secondary 
to herbicide exposure or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
March 1970.  The Veteran served in Okinawa, Japan with the 
374th Field Maintenance Squadron from October 11, 1966 
through May 13, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2002 and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2005.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The Veteran is not shown to have been exposed to an 
herbicide agent during active military duty.

3.  The Veteran does not have type II diabetes mellitus that 
is attributable to military service.

4.  The Veteran does not have peripheral neuropathy that is 
directly related to military service; and as a matter of law, 
service connection cannot be established secondary to the 
non-service connected disability of diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have peripheral neuropathy of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated during active military service; nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, July 2003, May 2005, October 2005 and June 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  Specifically regarding VA's duty 
to notify, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and provided an examination in 
furtherance of his claims.  The RO also contacted the U.S. 
Army and Joint Services Records Research Center (JSRRC) and 
the National Archives and Records Administration, to help 
determine if the Veteran was in fact exposed to herbicides 
while serving with the 62nd Tactical Airlift Squadron and the 
374th Field Maintenance Squadron in Japan, and also to 
determine whether the Veteran was involved in flying missions 
into Vietnam from his base in Okinawa, Japan.  As will be 
discussed in detail below, negative results were obtained 
from the JSRRC. 

Lastly, the Board notes that a VA examination with respect to 
the issues on appeal was obtained in June 2007.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate, as the 
examiner conducted a thorough examination of the Veteran's 
diabetes and peripheral neuropathy, and provided an opinion 
regarding the relationship between diabetes mellitus and 
peripheral neuropathy, in addition to a statement explaining 
that the examiner could not provide an opinion on whether the 
Veteran's diabetes mellitus was related to herbicide 
exposure, although the examiner noted that exposure to Agent 
Orange is associated with a higher incidence of diabetes.  
(As will be explained below, exposure to herbicides has not 
been shown in this case; therefore, an opinion on the 
connection between diabetes and herbicides is unnecessary.)  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In 
summary, no duty to assist was unmet.

II. Service Connection

A. Presumptive Service Connection

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

Further, the terms acute and subacute peripheral neuropathy 
mean transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2.

In this case, the Board finds that the Veteran's claim fails 
on a presumptive basis for exposure to herbicides because no 
evidence of record establishes that the Veteran had actual 
duty or visitation in Vietnam.  Significantly, when the 
Veteran was questioned during the July 2005 Board hearing as 
to whether he had ever served in or traveled on temporary 
duty (TDY) to Vietnam, he specifically stated that he had 
not.  He explained that although he had orders several times 
to go to Vietnam, he never went.  See July 2005 Board Hearing 
Transcript, p. 7.  All other evidence supports the Veteran's 
statement that he did not visit Vietnam while stationed in 
Japan.  For example, the Veteran's DD Form 214 does not show 
that he received the Vietnam Service Medal or any other medal 
which would denote service in the Republic of Vietnam, the 
Veteran's personnel file does not document service in 
Vietnam, and lastly, a response from the National Personnel 
Records Research Center (NPRC) dated in September 2002, 
determined that there was no evidence in the Veteran's file 
to substantiate service in the Republic of Vietnam.  
Consequently, the Board will accept the Veteran's statement 
made at his July 2005 hearing that he did not go to Vietnam.

As such, although diabetes mellitus and peripheral neuropathy 
(acute and subacute) are diseases noted under 38 C.F.R. 
§ 3.309 as diseases having a positive association with 
herbicide exposure, because the Veteran did not serve in 
Vietnam, exposure to herbicides is not conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the 
Veteran's claim fails on a presumptive basis for exposure to 
herbicides because no evidence of record establishes that the 
Veteran had actual duty or visitation in Vietnam.  As such, 
diabetes mellitus and peripheral neuropathy are not presumed 
to have been incurred in service.  38 C.F.R. § 3.309(e) 
(2009).  

Further, specified chronic diseases, including diabetes 
mellitus and organic diseases of the nervous system, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2009).  (This is so without regard 
to the herbicide presumption discussed above.)  However, in 
this case, the first evidence of diagnosed diabetes mellitus 
or peripheral neuropathy is not until over 25 years after the 
Veteran's separation from military service.  Therefore, 
because neither was manifest to a degree of 10 percent or 
more within a year of leaving active duty service, 
presumptive service connection under 38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2009) is not warranted.

In summary, service incurrence or aggravation of diabetes 
mellitus or peripheral neuropathy may not be presumed.  
38 C.F.R. §§ 3.307, 3.309 (2009).  (The Veteran was never 
diagnosed with acute or subacute peripheral neuropathy, and 
the evidence suggesting that he still has it is proof that 
the neuropathy is not an acute or subacute problem as 
contemplated by the herbicide presumption.  Id.)



B. Direct Service Connection

Notwithstanding the foregoing provisions regarding 
presumptions, a claimant is not precluded from establishing 
service connection with proof of direct causation. 38 
U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Regarding establishing service connection based on direct 
exposure to herbicides, the Veteran contends that his 
peripheral neuropathy and diabetes mellitus are the result of 
exposure to herbicides while serving at Okinawa Naha Air 
Base, as a member of the 374th Field Maintenance Squadron and 
62nd Tactical Airlift Squadron.  The Veteran noted that he 
worked as a mechanic on C-130 aircraft and believed he came 
into contact with Agent Orange while working on the aircraft.  
Specifically, he alleges that the C-130 aircraft hauled Agent 
Orange in 55 gallon drums to various bases and installations 
where it was sprayed.  He noted that the drums were put on 
pallets and loaded into the aircraft, and that at times the 
drums would leak and the smell would be overpowering.  The 
Veteran reported that it was common knowledge that the 
aircraft were carrying Agent Orange.  See July 2005 Board 
hearing.

The Veteran also alleges that he was exposed to herbicides 
while stationed in Korea along the DMZ because he remembered 
the spraying of Agent Orange there in 1968 or 1969, when he 
was on the ground living in a tent.  He reported being 
stationed at an unofficial air base near the DMZ from January 
to March of 1968, noting in his July 2005 Board hearing that 
he went on temporary duty to Korea from his base in Okinawa 
Japan.

In this case, the Board finds that although the Veteran 
alleges that he was exposed to herbicides while serving as a 
mechanic on C-130 aircraft in Okinawa, Japan, and while 
stationed in Korea along the DMZ, despite extensive research 
by the JSRRC, the Veteran's exposure to herbicides has not 
been substantiated.  Moreover, the Veteran is not competent 
to say what the cargo was of any specific drum that may have 
leaked and caused an overpowering smell when he was working 
on C-130 aircraft in Okinawa.  

Here, the personnel records show that the Veteran served in 
Okinawa, Japan with the 374th Field Maintenance Squadron from 
October 11, 1966 through May 13, 1968, at which point he was 
transferred to Stewart Air Force Base in Tennessee.  Besides 
the period of time in Okinawa, Japan, the remainder of his 
time spent on active duty was within the continental United 
States-- in Tennessee, Texas, and Colorado.  See personnel 
file which lists organization and station of assignment.  The 
personnel file does not document the Veteran's service in 
Korea, or show the Veteran's temporary duty assignment to 
Korea while stationed in Okinawa Japan.  Further, a September 
2002 response from the National Personnel Records Center 
(NPRC) found that the Veteran's file contained no record of 
exposure to herbicides.

A more specific request to ascertain the likelihood of the 
Veteran's exposure to Agent Orange or other herbicides during 
his tour of duty in Okinawa, Japan was made in November 2006.  
The AOJ requested that the service department examine the 
Veteran's unit histories (374th Field Maintenance Squadron 
and 62nd Tactical Airlift Squadron) or other records 
including manifests of cargo shipped by aircraft that the 
Veteran likely worked around, and also asked the service 
department to identify any potential activity involving the 
Veteran's unit near the DMZ in Korea for the period of time 
the Veteran served in Japan.  A response to the request 
stated that the NPRC was unable to document the Veteran's 
exposure to herbicides.  In this case, the NPRC was provided 
with the Veteran's unit assignments, his dates of service in 
Okinawa Japan, and his military occupational specialty.  
After considering all this information, the NPRC determined 
that the Veteran's exposure to herbicides could not be 
substantiated.  The service department provided some detailed 
information regarding the use of herbicides in Okinawa and 
Korea during certain time frames; however the salient point 
to make is that when provided with the Veteran's unit 
assignments, MOS, and dates of service in Japan, research 
conducted by the NPRC did not demonstrate any potential 
exposure to herbicides.  The NPRC response reported that 
herbicides were not sprayed, stored, tested or transported in 
Okinawa, or Korea during 1966.  Although the report described 
herbicide use in Korea during the years of 1967 through 1968, 
noting that herbicides, including Agent Orange, were sprayed 
between the southern boundary of the DMZ, the civilian 
control line, in I Corps group, and the First Republic of 
Korea (ROK) army area, in addition to agent orange and blue 
being used during April through August 1968, and herbicide 
2,4-D, a component of agent orange, being sprayed during 
October through December 1967; as noted above, the personnel 
records do not establish temporary duty to Korea during the 
period of time when the Veteran was stationed in Japan, and 
further, despite researching the location of the Veteran's 
units during his time in Japan, the NPRC was unable to 
substantiate any period of duty in Korea. 

In summary, the record does not contain evidence documenting 
that the Veteran was exposed to herbicides while stationed in 
Okinawa, Japan.  Although the Veteran stated that he worked 
as a mechanic on C-130 aircraft that hauled herbicides to the 
Republic of Vietnam, and stated that he could often smell it 
on the planes, despite the efforts undertaken to corroborate 
any exposure while the Veteran served in Okinawa Japan, the 
record does not support the Veteran's claim of possible 
exposure.  In short, the greater weight of the evidence is 
against the Veteran's claim of exposure.  

Further, the STRs show no diagnosis or treatment related to 
diabetes or peripheral neuropathy, and the Veteran's entrance 
and discharge examinations are negative for signs or symptoms 
of diabetes and peripheral neuropathy.  Although the medical 
evidence documents that the Veteran is currently diagnosed 
with diabetes mellitus and peripheral neuropathy, there is no 
showing of continuity of symptomatology after service, as the 
record shows that the Veteran was not diagnosed with diabetes 
mellitus or peripheral neuropathy until at least 25 years 
after leaving service.  

In terms of establishing a nexus between diabetes mellitus 
and military service, or peripheral neuropathy and military 
service, although the file contains opinions expressing a 
nexus between the Veteran's currently diagnosed diabetes 
mellitus and peripheral neuropathy, and in-service herbicide 
exposure, all the nexus opinions of record rely on either the 
inaccurate factual premise that the Veteran served in the 
Republic of Vietnam, or on the unsubstantiated assertion that 
the Veteran was exposed to herbicides.  Specifically, a June 
2003 letter by B.H.W., M.D. stated that the Veteran served 
during the Vietnam War and was a crew chief on an Air Force 
transport plane that hauled supplies to Vietnam, including 
hauling chemicals such as Agent Orange.  Dr. W. stated that 
the Veteran became contaminated with these agents in the 
process of handling them numerous times, noting that he 
suspected the Veteran's peripheral neuritis might be related 
to this type of exposure.  In a September 2002 statement Dr. 
W. noted that peripheral neuritis and diabetes mellitus were 
probably secondary to Agent Orange exposure.  Here, Dr. W.'s 
statements that the Veteran's peripheral neuritis and 
diabetes mellitus "might be related to," and "were 
probably related to," Agent Orange exposure are based on the 
premise that the Veteran was in fact exposed to herbicides, 
which as noted above, has not been shown.  Finally, a 
February 2003 opinion by K.K.H., M.D. noted that it was 
certainly possible that Agent Orange was to blame for the 
Veteran's neuropathy, but noted that his symptoms developed 
with a significant latency following the Veteran being 
stationed in Vietnam.  Here again, Dr. H.'s opinion relies on 
the inaccurate premise that the Veteran served within the 
Republic of Vietnam, which the Veteran himself denied.  See 
Board hearing transcript.  

Consequently, as exposure to herbicides has not been shown, 
and the STRs do not document complaints or treatment related 
to diabetes mellitus or peripheral neuropathy, in addition to 
the fact that the first post-service evidence of neuropathy 
is not until 1996, and diabetes mellitus not until 2002, 
coupled with the lack of a probative medical nexus opinion, 
the Board finds that the preponderance of the evidence is 
against these claims of service connection.

Lastly, the Board notes that as a matter of law, service 
connection for peripheral neuropathy of the lower extremities 
cannot be established secondary to diabetes mellitus because 
diabetes mellitus is not a service-connected disability.  
Therefore, although a June 2007 VA examiner diagnosed the 
Veteran with bilateral peripheral neuropathy of the upper and 
lower extremities, and stated that while it was not a 
complication of diabetes mellitus, the Veteran's peripheral 
neuropathy had worsened since he was diagnosed with diabetes 
mellitus, this opinion is inconsequential because diabetes 
mellitus is not currently service connected.  In summary, 
service connection secondary to a non-service connected 
disability cannot be established.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, including as secondary to herbicide 
exposure or diabetes mellitus, is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


